STEVENS, Presiding Judge.
Roger Dale Casey, herein referred to as the defendant, was charged in a criminal complaint with two counts. Count 1 alleged an assault with a deadly weapon, to wit, a knife, upon a named female person, A.R.S. § 13-249 being cited. As charged, this offense carries a permissible sentence of five years to life. Count 2 alleged an open end burglary, A.R.S. §§ 13-301 and 13-302 being cited. The reporter’s transcript of the preliminary hearing establishes both offenses, the burglary being a nighttime burglary which carries a maximum of 15 years. The defendant was bound over for trial on both counts. The same offenses were alleged in a 2-count information filed in the Superior Court.
After initial pleas of not guilty the defendant consented to the filing of an amended information charging the offense of assault with a deadly weapon, A.R.S. § 13-249, subsec. A for which the maximum sentence is 10 years.
The defendant plead guilty to the amended information and was sentenced to not less than 9 and not more than 10 years in the Arizona State Prison, to commence as of the date of his arrest.
He filed a notice of appeal, the record was furnished to him, and the Public Defender was appointed to defend him. The Public Defender filed an ANDERS brief and was granted leave to withdraw. The defendant was granted additional time within which to state reasons for reversal and has failed to take advantage of this opportunity. The State’s brief was served and filed. No reply brief was filed. The Clerk gave notice that the case “ * * * is placed on the calendar of cases for consideration without argument * * Thereafter the Judges conferred.
The reporter’s transcript of the prelim- ' inary hearing, the reporter’s transcript of the proceedings in the Superior Court and" the entire record have been examined for fundamental error pursuant to A.R.S. § 13— 1715. We find no error. We find that each and every right of the defendant has. been fully protected. The defendant was. fully and adequately represented by counsel at all stages of the proceedings.
Affirmed.
CASE and DONOFRIO, JJ-, concur.